Title: To John Adams from Joseph Milligan, 10 August 1818
From: Milligan, Joseph
To: Adams, John


				
					Dear sir
					Georgetown August 10th 1818
				
				At the request of Mr Jacob Gideon Jr: printer of Washington I have Sent you a copy of a new Edition of The Federalist which he has just printed & published; I have bound it and we beg that you will accept the book as a mark of the esteem we have for your public & private character
				
					Joseph Milligan;for Jacob Gideon Jr& for himself
				
				
			